“Modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances, such as when a party cannot meet his or her financial *834obligations” (Avello v Avello, 72 AD3d 850, 852 [2010]). Perceived inequities in a pendente lite order can best be remedied by a speedy trial at which the parties’ financial circumstances can be fully explored (see Palmeri v Palmeri, 87 AD3d 572 [2011]). Here, the defendant has demonstrated no basis upon which to modify the award of temporary maintenance to the plaintiff (id.).
The defendant’s remaining contentions are without merit.
The cross appeal must be dismissed as abandoned, as the plaintiff does not seek in her brief reversal or modification of any portion of the order (see Ferri v Ferri, 71 AD3d 949, 950 [2010]). Dillon, J.E, Florio, Chambers and Lott, JJ., concur.